Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,881,525. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a spinal implant system that comprises a spinal implant having a porous body configured to promote bone growth, the body having an attachment portion configured to extend at least partially around a rod between a pair of bone fasteners to secure the spinal implant to the rod, and a fusion plate extending from the attachment portion that is configured to contact transverse processes or lamina of the adjacent vertebrae longitudinally along the spine, such that when the attachment portion is secured to the rod, the fusion plate is maintained in compression against the transverse processes or lamina.

Claim Objections
Claim 21 is objected to because of the following informalities: Line 6 of claim 21 recites “bown grown.” Examiner believes the term should be “bone growth.”  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2019/0029733 to Mickiewicz et al.
As to Claim 1, Mickiewicz discloses a spinal implant (600, Fig. 6, [0007]). The implant comprises an attachment portion (604) configured to secure the spinal implant to a fixation system (208) attached to one or more vertebra of a spine [0056], and a fusion plate (606) configured to promote contact with transverse processes (602) of adjacent vertebrae (Fig. 6), the fusion plate extending from the attachment portion (Fig. 6 and [0056-0058]) and offset from the attachment portion (Fig. 6), such that, when the attachment portion is secured to the fixation system, the fusion plate is maintained in compression against the transverse processes or lamina (described in [0007, 0056-0058]).  
As to Claim 2, Mickiewicz discloses a spinal implant wherein the spinal implant comprises a porous material selected to promote bone growth (materials described in [0071]). 
As to Claim 3, Mickiewicz discloses a spinal implant wherein the porous material comprises porous titanium [0071]
As to Claim 4, Mickiewicz discloses a spinal implant wherein at least a portion of the spinal implant comprises a non-porous material (components made from different materials described in [0071]).
As to Claims 10 and 11, Mickiewicz discloses a spinal implant wherein the attachment portion (604) includes a hook configured to extend at least partially around a rod of the fixation system (portion of 604 clamps around 200, [0058]).
As to Claim 12, Mickiewicz discloses a spinal implant wherein the fixation system includes a pair of bone fasteners (210) attachable to adjacent vertebrae and a rod (208) extending between the pair of bone fasteners (best seen in Fig. 3, [0045-0046]). 
As to Claim 13, Mickiewicz discloses a spinal implant wherein the hook (of 604) is configured to extend at least partially around the rod between the pair of bone fasteners (clamps around 200, [0058]).
As to Claims 14 and 20, Mickiewicz discloses a spinal implant wherein the attachment portion includes apertures (analogous to 310, [0046]) to receive a screw to secure the hook to the rod (Figs. 3, 6 and [0046]) of the fixation system. 
As to Claim 15, Mickiewicz discloses a spinal implant further comprising an extension portion (near ref. A4, Fig. 6) between the attachment portion and the fusion plate, wherein the extension portion positions the fusion plate with respect to the attachment portion [0057]. 
As to Claim 16, Mickiewicz discloses a spinal implant wherein the extension portion extends laterally from the attachment portion a predetermined distance to align the fusion plate (resiliency described in [0057]). 
As to Claim 17, Mickiewicz discloses a spinal implant wherein the extension portion is adjustable to vary the predetermined distance position laterally extending between the fusion plate and the attachment portion (resiliency described in [0057], further adjustment capable via adjustable arms 406, [0052]).
As to Claim 18, Mickiewicz discloses a spinal implant wherein the extension portion extends at an angle (along axis A4, Fig. 6) between the attachment portion and the fusion plate (Fig. 6).
As to Claim 19, Mickiewicz discloses a spinal implant wherein the extension portion is adjustable to vary the angle between the attachment portion and the fusion plate (via resiliency/bias described in [0057]).
As to Claim 21, Mickiewicz discloses an implant system for fusing adjacent vertebrae (600, Fig. 6, [0007]). The implant comprising means for securing adjacent vertebrae together (208) and thereby inhibiting relative movement of the adjacent vertebrae [0025-0028, 0056], means (606) for contacting transverse processes, lamina, or facet of the adjacent vertebrae (602) and promoting bone grown to achieve fusion (described in [0007, 0056-0058]), and means (connection near ref. A4, Fig. 6) for attaching the contacting means to the securing means and thereby maintaining the contacting means in compression with the transverse processes, lamina, or facet to be fused [0007, 0056-0058].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2019/0029733 to Mickiewicz et al. in view of U.S. Patent Pub. No. 2006/0241601 to Trautwein et al. 
As to Claim 6, Mickiewicz discloses a spinal implant wherein the fusion plate includes a plurality of protrusions on the lower surface (teeth seen in Fig. 6, [0057]).
As to Claim 7, Mickiewicz discloses a spinal implant wherein the plurality of protrusions are configured to promote contact with the transverse processes or the lamina of the adjacent vertebrae (described in [0057]). 
As to Claims 5-9, Mickiewicz discloses the claimed invention except for wherein the fusion plate includes a convex lower surface, wherein the fusion plate includes a concave upper surface configured to receive bone material, wherein the concave upper surface defines a trough.  
Trautwein discloses a spinal implant system (Fig. 1). The system includes a body having an attachment portion (62) configured to extend at least partially around the rod between the pair of bone fasteners to secure the spinal implant to the rod (Fig. 1 and [0099]), and a plate (36) extending from the attachment portion and offset from the attachment portion (Fig. 1), the plate configured to contact transverse processes or lamina of vertebrae (Figs. 10B-10C, [0098, 0115, 0161]). The plate (36) has a convex lower surface configured to contact the transverse processes or the lamina of the adjacent vertebrae (seen in Fig. 6B, [0110]). The plate (36) has a concave upper surface configured to receive bone material (seen in Fig. 6C, [0110]). The concave upper surface defines a trough (formed by concavity of 36, Fig. 6B) in order to provide for additional stabilization of the system [0010], facilitate ingrowth [0113], and allow for the plate to follow natural contours of the target bone [0110].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinal implant system of Mickiewicz with the plate surface modifications of Trautwein in order to provide for additional stabilization of the system, facilitate ingrowth, and allow for the plate to follow natural contours of the target bone.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775